Citation Nr: 1422423	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-02 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral shoulder disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for neuropathy of the left arm and hand.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for residuals of neck injury.

5.  Entitlement to service connection for left inguinal hernia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1972 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and November 2012 rating decisions of the VA Regional Office (RO) in Huntington, West Virginia.

In March 2012 and March 2014, the Veteran testified at hearings conducted before a Decision Review Officer.  Only a transcript of the March 2012 hearing has been associated with the claims file.  The issues addressed at the March 2014 hearing are being remanded as discussed below.

The Veteran was previously represented by an attorney.  However, in January 2013, his attorney withdrew her representation through a written statement.  As the Veteran has not appointed a new representative, the Board concludes that he is representing himself.

The issues of service connection for gout, residuals of neck injury, and left inguinal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an unappealed March 2006 rating decision, the RO denied service connection for a bilateral shoulder disorder and neuropathy of the left arm and hand on the basis that there was no relationship to his military service.  

2.  Evidence received after the March 2006 denial relates to unestablished facts necessary to substantiate the claims of service connection for a bilateral shoulder disorder and neuropathy of the left arm and hand, particularly a September 2009 positive nexus opinion from J.D., M.D. and the Veteran's testimony regarding ongoing symptoms since service at the March 2012 hearing, and raises a reasonable possibility of substantiating the underlying claims.

3.  A bilateral shoulder disorder was not present during service, arthritis was not manifest within one year of discharge from service, and a currently diagnosed bilateral shoulder disorder did not develop as a result of any incident during service.

4.  Neuropathy of the left arm and hand was not present during service and currently diagnosed neuropathy of the left arm and hand did not develop as a result of any incident during service.


CONCLUSIONS OF LAW

1.  The RO's March 2006 denial of service connection for a bilateral shoulder disorder and neuropathy of the left arm and hand is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2013).  

2.  Evidence received since the final March 2006 decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  A bilateral shoulder disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

4.  Neuropathy of the left arm and hand was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regards to the petitions to reopen, the Board is granting those issues in full.  Consequently, VA's duties to notify and assist need not be addressed.

Regarding the underlying claims of service connection, the Veteran was notified in a letter dated in December 2009 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records and also secured an examination in furtherance of his claims.  A pertinent VA examination was obtained in October 2012.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

For the reasons set forth in the findings of fact for the petitions to reopen, the Board is granting those issues.  Accordingly, the following analysis will focus on the underlying service connection issues being denied.  As the RO also reopened the Veteran's claims and adjudicated the underlying service connection issues in a December 2012 supplemental statement of the case, the Veteran is not prejudiced by the Board addressing the merits of his service connection claims.

The Veteran contends that he has a bilateral shoulder disorder and neuropathy of the left arm and hand related to an in-service injury in which he dropped a toolbox.  See, e.g., September 2009 claim; March 2012 Hearing Transcript (T.) at 5-6.  To the extent that the Veteran contends that his neuropathy is secondary to a shoulder disorder, as the Board is denying the shoulder disorder claim, it need not address the Veteran's secondary service connection argument.  As the claimed disorders are intertwined, the Board will address them together.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A review of the Veteran's STRs shows no treatment for, or diagnosis of, any bilateral shoulder disorder or neuropathy of the left upper extremity.  Examinations in January 1972, June 1975, and August 1979 all revealed clinically normal upper extremities and neurologic system.  The only record of an injury pertaining to his upper extremities is a February 1973 records showing that the Veteran had been casted two weeks ago for a broken finger.  There are no further records pertaining to this injury and the Veteran has not contended that his neuropathy is a result of such injury.  The only record dated in March 1973 when the injury reportedly occurred is a record stating that the Veteran complained of back problems

Post-service records show that in January 2003, the Veteran had tennis elbow.  He reported working as a construction worker.  The first indication of a diagnosis of osteoarthritis was in October 2004.  A record dated in October 2005 shows that the Veteran reported left shoulder and neck numbness going to the fourth and fifth fingers of his left hand for the past two months.  The Veteran reported having a back injury while in service.  A neurosurgery note dated in January 2006 shows that the Veteran reported numbness in the left hand for five to six months and that he also had left shoulder pain.  Nerve conduction studies in February 2006 were read to be suggestive of compression of left ulnar nerve at elbow level.  A May 2006 neurosurgery clinic note shows that the Veteran reported a history of six to eight months of left hand intermittent pain and numbness in his fourth and fifth digits.  He also had elbow and neck pain.  None of his treatment records contain any opinion relating any bilateral shoulder disorder and neuropathy of the left arm and hand to his military service.  Nor do they show the Veteran reporting incurring an in-service injury by dropping a toolbox or having symptoms since service.  

A September 2009 opinion from Dr. J.D. shows that the Veteran reported being seen in service in March 1973 when he jumped out of a truck while holding a heavy toolbox.  The Veteran reported that he pulled the shoulder out of place, was wrapped in an ace bandage, and that no X-rays were done.  He also reported having shoulder pain ever since.  Dr. J.D. opined that it was more likely than not that the Veteran did sustain a major injury of the left shoulder; probably a dislocation with possible rotator cuff tear and that that was service-connected.  

At his March 2012 hearing, the Veteran testified regarding the in-service injury.  T. at 5-7.  He testified that his shoulder never quit hurting after the in-service injury.  Id. at 10.  The Veteran testified regarding seeking treatment after service from J.S., M.D.  Id. at 11.  A March 2012 statement from the Veteran's ex-wife, whom he was married to at the time of the reported injury, shows that she remembered when the Veteran got hurt and had to keep his left shoulder bandaged and that he complained of pain ever since.  

The RO requested records from Dr. J.S.; in a response received in June 2012, his office replied that it had been more than seven years since the Veteran was seen and they no longer had those records.

The Veteran was afforded a VA examination in October 2012.  He was diagnosed with a strain, ulnar neuropathy, and hand numbness.  He reported jumping from the rear of a "deuce and a half" down to the ground while holding his toolbox in his left arm when stationed in Panama.  He reported that he immediately had an intense pain in the arm and chest.  The Veteran reported that he was taken to medical and given a liniment and an ace wrap.  He reported that he had a lot of guard duty the rest of his time in Panama.  The Veteran also reported that his shoulder and arm bothered him the entire time he was in service.  

Following examination, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner noted that they could not locate a medical record showing the Veteran's reported injury.  The examiner reported that if indeed the injury did occur, and if he was not seen again for the same issue over the next six years in service, the examiner would have to assume that it was not a significant injury.  The examiner noted that after discharge, the Veteran worked in a mining supply warehouse for two years, and for the next 30 years, he worked construction, then became a contractor.  The examiner observed that during that period, there was no evidence in the record of treatment for that shoulder/arm condition.  The examiner reported that they must assume that it was less likely as not that the original injury was related to the current shoulder condition.  The examiner opined that it was more likely a result of many years of hard work in the construction trade.  The examiner noted that an EMG revealed an ulnar mononeuropathy, which would result in symptoms from the medial elbow, down the ulnar aspect of the forearm, and into the little finger and the ulnar side of the ring finger.  The examiner opined that all other symptoms of the left arm were unexplained, as the EMG excluded the brachial plexus and the cervical spine as sources of neuropathic symptoms.  

Based on a review of the evidence, the Board concludes that service connection for a bilateral shoulder disorder and neuropathy of the left arm and hand is not warranted.  Although the Veteran reported an in-service injury, and has a current diagnosis of a shoulder disorder and neuropathy of the left arm and hand, the evidence fails to show a relationship between current diagnoses and the Veteran's military service.

In this case, the evidence fails to show a nexus to the Veteran's military service.  The evidence fails to show that any shoulder and left upper extremity disorders had their onset in service or are related to an event, injury or disease in service.  The Board acknowledges the Veteran's reports of an in-service injury in 1973.  However, the evidence fails to show that such injury resulted in a current disorder.  As noted above, examinations after that reported injury in 1975 and 1979 both revealed clinically normal upper extremities and neurologic system.  There is no indication in the Veteran's STRs of any chronic disorders resulting from the reported in-service injury.  In this case, the contemporaneous service records weigh against any finding that the reported injury resulted in a chronic disability.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

None of the Veteran's post-service medical records have included any indication that he reported having complaints dating back to service.  Rather, these records, and the VA examination, show that he worked in construction for 30 years post-service.  The records dated in October 2005 through May 2006 show that the Veteran reported that his complaints began recently as discussed above, weighing a against a finding that his disabilities dated back to his military service.  The Veteran has not provided any explanation for why he reported a recent onset in the 2005 through 2006 treatment records, and how he was able to work in construction for 30 years after service if he had a bilateral shoulder disorder and neuropathy of the left arm and hand dating back to service.  The VA examiner's opinion that the injury was not significant if it did occur, which was formed after examining the Veteran and reviewing his records, supports the Board's conclusion that the onset of any current shoulder and left upper extremity disorders did not occur in service.  

In this case, the contemporaneous service records fail to show that a current bilateral shoulder disorder and neuropathy of the left arm and hand began during the Veteran's military service or are otherwise related to his service.  Here, the first evidence of any upper extremity complaints was in 2003 when the Veteran was diagnosed with tennis elbow.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of chronic shoulder and left upper extremity complaints, symptoms, or findings for over two decades between the Veteran's military service and the earliest evidence of post-service complaints is itself evidence which tends to show that a bilateral shoulder disorder and neuropathy of the left arm and hand did not have their onset in service or for many years thereafter, especially considering the Veteran's post-service employment.  

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The evidence fails to show a continuity of arthritis symptoms since service.  None of the Veteran's treatment records have indicated a continuity of symptomatology following his reported 1973 injury.  There is no indication of arthritis until many years after discharge from service.  As already discussed above, the contemporaneous service records weigh against any finding of a continuity of arthritis symptomatology since service.  See Curry at 68.

The evidence also fails to show that any current bilateral shoulder disorder and neuropathy of the left arm and hand are related to the reported in-service injury.  The Board acknowledges the positive opinion from Dr. J.D.  However, the Board accords this opinion less probative value than that of the VA examiner.  While the Veteran is competent to report his medical history to Dr. J.D., as discussed above, the contemporaneous STRs showing normal upper extremities and neurologic system in 1975 and 1979, after the reported injury, weigh against any findings of continuous symptoms since service.  As Dr. J.D. did not have the benefit of viewing the evidence contrary to the Veteran's assertions like the VA examiner did, the Board accords his positive opinion less probative value.  In this case, the VA examiner had the benefit of reviewing the Veteran's records, including his hearing testimony regarding continuous symptoms, yet still provided a negative nexus opinion.  Considering that the examiner's opinion was formed after having had the opportunity to examine the Veteran and review his records, the Board accords it great probative value.  

The claims folder contains no competent and probative evidence of a bilateral shoulder disorder and neuropathy of the left arm and hand being associated with the Veteran's active duty.  Without competent and probative evidence of an association between a bilateral shoulder disorder and neuropathy of the left arm and hand and his active duty, service connection for a bilateral shoulder disorder and neuropathy of the left arm and hand is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issues in this case, the etiology of a bilateral shoulder disorder and neuropathy of the left arm and hand falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a bilateral shoulder disorder and neuropathy of the left arm and hand and the Veteran's active duty, service connection for a bilateral shoulder disorder and neuropathy of the left arm and hand is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for a bilateral shoulder disorder and neuropathy of the left arm and hand.  As the preponderance of the evidence is against these issues, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for a bilateral shoulder disorder and neuropathy of the left arm and hand are denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a bilateral shoulder disorder is reopened.

Entitlement to service connection for a bilateral shoulder disorder is denied.

New and material evidence having been presented, the claim of entitlement to service connection for neuropathy of the left arm and hand is reopened.

Entitlement to service connection for neuropathy of the left arm and hand is denied.


REMAND

A November 2012 rating decision denied the claims of service connection for gout, residuals of neck injury, and left inguinal hernia.  A timely notice of disagreement was filed in December 2012, which the RO has evidently begun processing, although no statement of the case has yet been issued.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, as in this case, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file a transcript of the March 2014 hearing.

2.  Provide the Veteran with a statement of the case as to the issues of service connection for gout, residuals of neck injury, and left inguinal hernia.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


